Exhibit 10.46 Supplemental Agreement No. 21 to Purchase Agreement No. 2910 between THE BOEING COMPANY and GAC Inc. Relating to Boeing Model 737-8EH Aircraft THIS SUPPLEMENTAL AGREEMENT, entered into as of the day of 2012, by and between THE BOEING COMPANY, a Delaware corporation with its principal offices in the City of Seattle, State of Washington, USA (Boeing), and GAC Inc. , a company organized under the laws of the Cayman Islands (Buyer); W I T N E S S E T H : WHEREAS, Boeing and Buyer entered into Purchase Agreement No. 2910, dated 17 May 2004, as amended and supplemented (the Agreement) relating to the purchase and sale of fifteen (15) Boeing Model 737-8EH aircraft; and Whereas, Buyer and Boeing now wish to amend certain terms and conditions associated with the Agreement, and WHEREAS, Boeing and Buyer have agreed to amend the Agreement to incorporate Buyer’s decision to move [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] firmly contracted Aircraft delivery positions from [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to now be delivered in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], and to exercise [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] existing Option Aircraft delivery positions in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], all to be incorporated in the new Table 14 and; PA2910 1 GOT SA-21 WHEREAS, Boeing and Buyer have agreed to amend the Agreement to incorporate Buyer’s decision to exercise [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Aircraft from [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], further [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft from [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will also be moved from [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; WHEREAS, Boeing and Buyer have also agreed to amend the Agreement to incorporate certain other changes as may be described herein; NOW, THEREFORE, in consideration of the mutual covenants contained herein, the parties agree to amend the Agreement as follows: 1. Table of Contents . Remove and replace, in its entirety, the Table of Contents with a new Table of Contents (attached hereto) to reflect the incorporation of this Supplemental Agreement No. 21 (SA-21) into the Purchase Agreement. 2. Tables. 2.1 Remove and replace Table 5 to Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , with the new Table 5 (attached hereto) in order to incorporate Customer and Boeing agreement to move [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft from [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]Aircraft from [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to a new Table 14 (attached hereto). 2.2 Remove Table 8 from Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , in order to incorporate Customer and Boeing agreement to move [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft from [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. PA2910 2 GOT SA-21 2.3 Remove Table 9 from Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , in order to incorporate Customer and Boeing agreement to move [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft from [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 2.4 Add the new Table 14 to Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , (attached hereto) in order to incorporate Customer and Boeing agreement to move the delivery positions of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft from Table 5 to this new Table 14, and the inclusion of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Aircraft from [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to now become firmly contracted Aircraft. 3. Exhibits. 3.1 Add the new Exhibit A-7, Model 737-800 Aircraft Configuration – Table 14 Aircraft , (attached hereto) in order to incorporate the configuration detail elements in July 2011 prices that are applicable to the Aircraft in the new Table 14. 3.2 Remove and replace the Supplemental Exhibit No. BFE1, Buyer Furnished Equipment Variables , with a new Supplemental Exhibit No. BFE1 (attached hereto) in order to incorporate the delivery position deletions from Table 5, Table 8, and Table 9 also to add the new aircraft delivery positions described in the new Table 14. 4. Letter Agreements. 4.1 Remove and replace the Letter Agreement No. 6-1162-DME-0707R1, Advance Payment Matters , with the new Letter Agreement No. 6-1162-DME-0707R2 (attached hereto) in order to include (i) the new Reference (b) Purchase Agreement No. PA-3780 under Article 4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], and (iii) to add the new article 6 regarding payment terms and conditions. PA2910 3 GOT SA-21 4.2 Remove and replace page 1 and page 2 of the Letter Agreement No. 6-1162-DME-1104,[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Escalation Program , with a new page 1 and page 2 (attached hereto) in order to include the Table 14 aircraft within the terms and conditions of this letter agreement. 4.3 Remove and replace page 1 and page 2 of the Letter Agreement No. 6-1162-DME-1106R1, Aircraft Model Substitution , with a new page 1 and page 2 (attached hereto) in order to include the Table 14 aircraft within the terms and conditions of this letter agreement and to reformat paragraph headings. 4.4 Incorporate by reference the previously agreed by Boeing and Customer Letter Agreement No. 6-1162-DME-1274, Option Aircraft , the terms and conditions of which have hereby been superseded with the effect of this SA-21 such that the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Aircraft now have become firmly contracted Table 14 Aircraft and [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Aircraft have been moved to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft. 4.5 Add the new Letter Agreement No. 6-1167-DME-1339, Special Matters – Table 14 Aircraft , (attached hereto) in order to incorporate Buyer and Boeing’s understanding and agreement concerning certain special business terms and conditions concerning the movement of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft from Table 5, into the new Table 14, and the inclusion of the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]Option Aircraft from Letter Agreement No. 6-1162-DME-1274, Option Aircraft , which have now become firmly contracted Aircraft under Table 14. 4.6 Add the new Letter Agreement No. GOT-PA-02910-LA-1209208, Special Considerations Addressing Current Fleet [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], (attached hereto) in order to incorporate Buyer and Boeing’s understanding and agreement concerning certain special business terms and conditions concerning [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft. PA2910 4 GOT SA-21 5. Definitive Agreement Payment With the creation of Table 14, a Definitive Agreement top up payment of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is due within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] business days of signing of this Supplemental Agreement 21. PA2910 5 GOT SA-21 6. Confidential Treatment. Customer and Boeing each understands that certain commercial and financial information contained in this Supplemental Agreement are considered by both Customer and Boeing as confidential. Customer and Boeing agree that each will treat this Supplemental Agreement and the information contained herein as confidential and, except as otherwise required by law, will not, without the prior written consent of the other party, disclose this Supplemental Agreement or any information contained herein to any other person or entity. The Purchase Agreement, Exhibits and Letter Agreements shall be deemed amended to the extent herein provided and as so amended shall continue in full force and effect. In the event of any inconsistency between the above provisions and those provisions contained in the Purchase Agreement, the terms of this Supplemental Agreement will govern and control. EXECUTED IN DUPLICATE as of the day and year first above written. THE BOEING COMPANY By Its Attorney‑In‑Fact GAC INC. By By Its Its Witness Witness PA2910 6 GOT SA-21 TABLE OF CONTENTS Supplemental Agreement NUMBER ARTICLES 1. Quantity, Model and Description 2. Delivery Schedule 3. Price 4. Payment 5. Miscellaneous TABLE Aircraft Information Table 1 (Block 1 aircraft) Aircraft Information Table 2 (Block 2 aircraft) Aircraft Information Table 2-A (Block 2-A aircraft) Aircraft Information Table 3 (Block 3 aircraft) Aircraft Information Table 4 (Block 4 aircraft) Aircraft Information Table 5 (Block 5 aircraft) Aircraft Information Table 6 (Block 6 aircraft) Aircraft Information Table 7 (Block 7 aircraft) Aircraft Information Table 8 (Block 8 aircraft) Deleted Aircraft Information Table 9 (Block 9 aircraft ) Deleted Aircraft Information Table 10 (Block 10 aircraft) Aircraft Information Table 11 (Block 11 aircraft) Aircraft Information Table 12 (Block 12 aircraft) Aircraft Information Table 13 (Block 13 aircraft) Aircraft Information Table 14 (Block 14 aircraft) SA-13 SA-19 SA-19 SA-11 SA-19 SA-21 SA-19 SA-14 SA-21 SA-21 SA-19 SA-19 SA-18 SA-19 SA-21 EXHIBIT A. A. A-1. A-2. A-3. A-4. A-5. A-6. A-7. Aircraft Configuration – Block 1 & 2 Aircraft Configuration – Block 2-A Aircraft Configuration – Block 3 & 4 Aircraft Configuration – Table 7 (737-700) Aircraft Configuration – Block 5 & 6 Aircraft Configuration – Block 8 – 11 & Block 13 Baseline 737-700 Aircraft Configuration – Table 12 Baseline 737-800 Aircraft Configuration – Table 14 SA-19 SA-19 SA-19 SA-14 SA-19 SA-19 SA-18 SA-21 B. Aircraft Delivery Requirements and Responsibilities SUPPLEMENTAL EXHIBITS AE1. BFE1. CS1. Escalation Adjustment/Airframe and Optional Features BFE Variables Customer Support Variables SA-5 SA-21 EE1. Engine Escalation/Engine Warranty and Patent Indemnity SLP1. Service Life Policy Components PA2910 SA-21 i GOT Supplemental LETTER AGREEMENTS Agreement NUMBER 2910-01 Customer Software 2910-02 Spares – Flight Crew Training Spare Parts Support 2910-03 Spares – Initial Provisioning 6-1162-DME-0706R4 6-1162-DME-0707R1 6-1162-DME-0708 6-1162-DME-0710 6-1162-DME-0711 6-1162-DME-0712 6-1162-DME-0713 6-1162-DME-0714 6-1162-DME-0824R2 6-1162-DME-0825 6-1162-DME-0841 Purchase Rights Advance Payment Matters Technical Matters Performance Guarantees (YK721-YK769) Promotional Support Special Matters (canceled & superseded) Tailored Weight Program Demonstration Flight Waiver Special Matters - Table 1-7 Aircraft Market Risk - Escalation Certain 2006 Aircraft Deliveries – SA-19 SA-21 SA-10 SA-5 SA-18 SA-18 Advance Payment Matters SA-7 6-1162-DME-0867 Short-Term Payment Deferral - Signing of SA-7 SA-7 6-1162- DME-1104 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]Escalation Program SA-21 6-1162- DME-1106R1 Substitution of Model 737-800 Aircraft into Model 737-700 Aircraft SA-21 6-1162- DME-1107 6-1162-DME-1111R1 Promotional Support Agreement - Varig SA-13 - Delayed Advance Payment SA-18 Due upon Execution SA-14 6-1162- DME-1152 Aircraft Performance Guarantees – Model 737-700 SA-15 (YN261 and follow-on model 737-700 aircraft) 6-1162- DME-1153 Aircraft Performance Guarantees – Model 737-800 SA-15 (YK770 and follow-on model 737-800 aircraft) 6-1162- DME-1162 Special Matters – Table 8-11 & Table 13 Aircraft SA-19 6-1162- DME-1164 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-15 6-1162- DME-1185 6-1162- DME-1213 6-1162- DME-1250 Delayed Delivery of 2010 Aircraft to 2016 Special Matters – Table 12 Aircraft Certain Special Matters – Table 13 Aircraft SA-16 SA-18 SA-19 6-1162- DME-1271 Substitution of Model 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft into Model 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft SA-20 6-1162- DME-1272 6-1162-DME-1274 Special Matters – Table 5 Aircraft Substitution Option Aircraft SA-20 SA-21 PA2910 SA-21 ii GOT 6-1167- DME-1339 GOT-PA-02910-LA-1209208 Special Matters – Table 14 Aircraft Special Considerations Addressing Current Fleet SA-21 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-21 PA2910 SA-21 iii GOT RECORD OF SUPPLEMENTAL AGREEMENTS SA-1 16 July 2004 SA-2 20 January 2005 SA-3 07 March 2005 SA-4 24 March 2005 SA-5 25 July 2005 SA-6 26 August 2005 SA-7 18 November 2005 SA-8 17 February 2006 SA-9 13 March 2006 SA-10 19 October 2006 SA-11 24 October 2006 SA-12 28 February 2007 SA-13 17 December 2007 SA-14 29 September 2008 SA-15 30 April 2009 SA-16 24 September 2009 SA-17 28 October 2009 SA-18 08 July 2010 SA-19 17 September 2010 SA-20 11 February 2011 SA-21 2012 PA2910 SA-21 iv GOT 6-1162-DME-0707R2 GAC Inc. Rua Gomes de Carvalho 1629 Sao Paulo SP Brazil 04547-006 Subject: Advance Payment Matters Reference: (a) Purchase Agreement No. 2910 (the Purchase Agreement) between The Boeing Company (Boeing) and GAC Inc. (Customer) relating to Model737-8EH aircraft (the 737-800 Aircraft) (b) Purchase Agreement No. PA-3780 (Purchase Agreement) between The Boeing Company (Boeing) and GAC Inc. (Customer) relating to Model737-8 aircraft (Aircraft) This letter agreement (Letter Agreement) amends and supplements the Purchase Agreement. All terms used but not defined in this Letter Agreement have the same meaning as in the Purchase Agreement. Customer and Boeing have reached agreement regarding certain modifications to the Agreement as set forth below: 1. Advance Payment Schedule: Notwithstanding the advance payment schedule set forth in Table 1 of the Purchase Agreement, Boeing agrees that Customer may make Advance Payments for the Aircraft, in accordance with the schedule below described, subject to the terms and conditions further described herein: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 2. Deferral Charges on Deferred Advance Payments: The foregoing advance payment schedule constitutes a deferral of certain amounts due Boeing pursuant to the advance payment schedule as set forth in Table 1 of the Purchase Agreement. Accordingly, Customer shall pay deferral charges to Boeing on all such deferred amounts of the advance payments for the Aircraft, as described herein. P.A. No. 2910 SA-21 GOT Letter Agreement No. 6-1162-DME-0707R2 GAC Inc. Page 2 Interest will be calculated and paid on the deferred advance payments. Interest on the deferred advance payments will accrue at an annual rate equal to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. This deferral charge will be calculated on a 365/366 day year. Deferral charge payments will be due on [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and will be computed on the basis of the actual number of elapsed days for the period commencing on the date such deferred amounts would have been due and terminating on the date of delivery of the designated Aircraft. Further to the above, following the calculation method stated above, all such [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] deferral charge payments shall be further deferred such that all deferral charge payments for all of the designated Aircraft will be made at the time of each such designated Aircraft delivery. Any remaining unpaid deferral charge payments for such Aircraft are due and payable at the delivery of the designated Aircraft. 3. Re-Scheduling of Aircraft: In the event of a re-schedule, to a later delivery position, of any of the Aircraft under the terms of the Agreement, Boeing will recalculate the amount of advance payments and deferral charges due from Customer under the above described deferred Advance Payment Schedule after giving effect to such re-scheduling and, without interest, refund to Customer within 5 business days any amounts held by Boeing in excess of such recalculated amounts. In the event of a re-schedule, except as provided for in Article 2 of the Purchase Agreement, to an earlier delivery position, of any of the Aircraft under the terms of the Agreement, Boeing will recalculate the amount of advance payments due from Customer under the above described deferred Advance Payment Schedule after giving effect to such re-scheduling and Customer will make immediate payment to Boeing of any amounts due within 5 business days, without any additional interest or other charges, as a result of such recalculated amounts applicable to such accelerated delivery position. P.A. No. 2910 SA-21 GOT Letter Agreement No. 6-1162-DME-0707R2 GAC Inc. Page 3 In the event that previously paid advance payments are to be returned to Customer pursuant to the contract termination terms and conditions of the Aircraft General Terms Agreement or Purchase Agreement, any accrued but unpaid advance payment deferral charges will be removed and cancelled. 4. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 5. Set-Off Rights Customer agrees that in the event of a default of its obligations under any purchase agreement with Boeing or any agreement with any Boeing subsidiary or affiliate, Boeing may apply any or all advance payments, or other payments made by Customer with respect to an aircraft or any other Boeing product to cure, in part or in whole, any default with respect to any other aircraft or Boeing product or with respect to any other obligation under any such Boeing purchase agreement or any such agreement with another Boeing subsidiary or affiliate. In the event that Boeing sets off against, or otherwise exercises rights against any such payments made by Customer, and applies any such amounts to any obligations owed by Customer to Boeing, its subsidiaries or affiliates, Boeing will be entitled, after such application, to require Customer to replace within ten days the amount so applied such that the total amount of advance payments would be restored to the aggregate total amount of advance payments due and owing under the Purchase Agreement as of the date of application of such amounts. 6. Payments Payments due upon reaching a Definitive Agreement are to be received by Boeing within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] business days of the signing of such agreement, or supplemental agreement. All of the other periodic advance payments described in the payment schedule(s) as set forth above are each due on [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Any payments received later than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] business days after its due date will be subject to a late payment interest charge calculated on the basis of a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] annual rate. Late payment interest charges will accrue further interest charges until paid, with any unpaid such late payment interest charges to be included in the final delivery invoice for the respective aircraft. P.A. No. 2910 SA-21 GOT Letter Agreement No. 6-1162-DME-0707R2 GAC Inc. Page 4 7. Confidential Treatment: The Parties understand that certain commercial and financial information contained in this Letter Agreement and attachments hereto are considered by Boeing as confidential. The Parties agree that it will treat this Letter Agreement and the information contained herein as confidential and, except as otherwise required by law, will not, without the prior written consent of the other party, disclose this Letter Agreement or any information contained herein to any other person or entity. P.A. No. 2910 SA-21 GOT Letter Agreement No. 6-1162-DME-0707R2 GAC Inc. Page 5 If the foregoing correctly sets forth your understanding of our agreement with respect to the matters treated above, please indicate your acceptance and approval below. Very truly yours, THE BOEING COMPANY By Its Attorney‑In‑Fact ACCEPTED AND AGREED TO this Date: 2012­­­­­ GAC INC. By By Its Its Witness Witness P.A. No. 2910 SA-21 GOT 6-1162-DME-1104 GAC, Inc. Praça Comandante Linneu Gomes s/n Portaria 3, Prédio 7 Jardim Aeroporto 04626-020 São Paulo – SP Brazil Subject: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Escalation Program Reference: Purchase Agreement No2910 (the Purchase Agreement) between The Boeing Company (Boeing) and GAC Inc. (Customer) relating to Model737-800 aircraft (the Aircraft) This letter agreement (Letter Agreement) amends and supplements the Purchase Agreement. All terms used but not defined in this Letter Agreement have the same meaning as in the Purchase Agreement. 1. Definitions. “Escalation Notice” means the written communication provided by Boeing to Customer in accordance with the requirements of Article 4.1, below. “Program Aircraft” means each Aircraft specified in Article 2 of this Letter Agreement. 2. Applicability. Notwithstanding any other provision of the Purchase Agreement to the contrary, the parties agree that the model 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft in Table 5, Table 6, Table 8 through Table 11, Table 13 and Table 14 of the Purchase Agreement are Program Aircraft under the terms of this Letter Agreement. Should Customer exercise its right of substitution such that a Program Aircraft shall become a model 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] aircraft, such model 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] aircraft will become Program Aircraft under the terms of this Letter Agreement. 6-1162-DME-1104 Page 2 GAC Inc. PA2910 SA-21 6-1162-DME-1104 Page 3 GAC Inc. 3. Escalation Forecast . Boeing will release an escalation forecast in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of each year based on Boeing’s [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] escalation formula. Only one escalation forecast shall be used to conduct the escalation analysis performed in accordance with Article 4.1, below, for a given Program Aircraft. The escalation forecast applicable to a given Program Aircraft is set forth in Attachment A. 4. Greater than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Cumulative Annual Escalation . 4.1 If the escalation forecast, as set forth in Article 3, above, projects a cumulative annual escalation factor that [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] escalation factor, as set forth in Attachment B for Table 5 and Table 6 aircraft or Attachment C for Table 8 through Table 11, Table 13 and Table 14 aircraft, for the scheduled delivery month of any Program Aircraft that is scheduled to deliver within the time period applicable to such escalation forecast, as set forth in Attachment A, then Boeing shall issue an Escalation Notice to the Customer by the date set forth in Attachment A. Such Escalation Notice shall, in Boeing's sole discretion, either: 4.1.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] applicable to the Airframe Price and Optional Features Prices for such affected Program Aircraft to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] as set forth in the Attachment B or C as applicable; or 4.1.2 provide Customer with the option of either: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 4.2 Customer shall notify Boeing in writing of its election to exercise the option contained in Article 4.1.2(i) or 4.1.2(ii) above within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]of its receipt of the Escalation Notice from Boeing. In the event Customer exercises its option in accordance with Article 4.1.2(ii) above, then: (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. PA2910 SA-21 6-1162-DME-1104 Page 4 GAC Inc. 4.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 4.4 Should Customer fail to issue any notice to Boeing in accordance with Article 4.2 above, then the Escalation Adjustment for the Airframe Price and Optional Features Prices for such Program Aircraft shall be calculated in accordance with Supplemental Exhibit AE1. PA2910 SA-21 6-1162-DME-1106R1 GAC, Inc. Praça Comandante Linneu Gomes s/n Portaria 3 Prédio 7 Jardim Aeroporto 04626-020 São Paulo - SP Brazil Subject: Aircraft Model Substitution Reference: Purchase Agreement No. 2910 (the Purchase Agreement) between The Boeing Company (Boeing) and GAC Inc. (Customer) relating to Model737-800 aircraft (the Aircraft) This letter agreement (Letter Agreement) amends and supplements the Purchase Agreement. All terms used but not defined in this Letter Agreement have the same meaning as in the Purchase Agreement. Customer anticipates that it will, in the future, have necessity to operate both model 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and model 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] aircraft, with each of the aircraft to be discretely defined per the below described categories (collectively, the Substitute Aircraft). 1. Specific Model and Configuration. Customer may, subject to the terms and conditions further described in this letter agreement, substitute for an earlier firm contracted Model 737-800 Aircraft, any one of the following: (i) the purchase of Boeing Model 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] aircraft in a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] configuration ([CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Substitution Aircraft), for any Aircraft delivering in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] or later, P.A. No. 2910 GOT SA-21 (ii) the purchase of Boeing Model 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] aircraft in a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] configuration ([CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Substitute Aircraft) in place of any of the Table 4 and Table 9 through Table 11, Table 13 and Table 14 , Model 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft, (iii) the purchase of Boeing Model 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] aircraft in a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] configuration ([CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Substitute Aircraft) in place of any of the Table 4 and Table 9 through Table 11, Table 13 and Table 14 , Model 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft. P.A. No. 2910 GOT SA-21 6-1162-DME-1106R1 Page 2 2. Customer’s Written Notice . Customer will provide written notice of its intention to substitute the purchase of an Aircraft, delivering in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] or later, with the purchase of one of the three (3) above described Substitute Aircraft; (a) no later than the first day of the month that is [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months prior to the scheduled month of delivery of the Aircraft for which it will be substituted, provided that such Substitute Aircraft has a defined configuration that has been previously approved by Boeing and Customer or, (b) no later than the first day of the month that is [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months prior to the scheduled month of delivery of the Aircraft for which it will be substituted, if a Substitute Aircraft does not have a defined configuration that has been previously approved by Boeing and Customer. 3. Boeing’s Production Capability . Customer’s substitution right is conditioned upon Boeing’s having production capability for the Substitute Aircraft in the scheduled delivery month of the Aircraft for which it will be substituted. Boeing will tentatively quote delivery positions for Substitute Aircraft to allow Customer to secure quotes from Buyer Furnished Equipment vendors, and Boeing to secure quotes from Seller Furnished Equipment vendors which supports the required on-dock dates. If Boeing is unable to manufacture the Substitute Aircraft in the scheduled delivery month of the Aircraft for which it will be substituted, then Boeing shall promptly make a written offer of an alternate delivery month for Customer’s consideration and written acceptance within thirty days of such offer. 4. Definitive Agreement . Customer’s substitution right and Boeing’s obligation in this Letter Agreement are further conditioned upon Customer’s and Boeing’s executing a definitive agreement for the purchase of the Substitute Aircraft within thirty (30) days of Customer’s substitution notice to Boeing or of Customer’s acceptance of an alternate delivery month in accordance with paragraph 2 above. 5. Price and Advance Payments . The Airframe Base Price, Optional Features Prices, Engine Prices and Aircraft Basic Price will be adjusted to Boeing’s and the engine manufacturer’s [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for such elements as of the date of execution of the definitive purchase agreement for the Substitute Aircraft. The escalation indices and methodology used to estimate the Advance Payment Base Prices will be adjusted to Boeing’s and the engine manufacturer’s [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] provisions for such elements as of the date of execution of the definitive purchase agreement for the Substitute Aircraft. P.A. No. 2910 GOT SA-21 6-1162-DME-1106R1 Page 2 P.A. No. 2910 GOT SA-21 6-1162-DME-1274 The Boeing Company
